 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliamson-Dickie Manufacturing CompanyandAmerican Fed-eration of Labor-Congress of Industrial Organizations.CaseNo.16-CA-460. February 9,1956DECISION AND ORDERUpon a charge filed by Congress of Industrial Organizations, nowmerged with the American Federation of Labor-Congress of Indus-trial Organizations, herein called the Union, the General Counsel ofthe National Labor Relations Board issued a complaint dated October1, 1952, and an amended complaint dated January 21, 1953, againstWilliamson-Dickie Manufacturing Company, herein called the Re-spondent, alleging that the Respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (a)(1) and (3) of the National Labor Relations Act.With respect to the unfair labor practices, the amended complaintherein alleges, in substance, that the Respondent discriminatorily dis-charged eight employees on specified dates in 1951 and 1952, in viola-tion of Section 8 (a) (3) and (1) of the Act and, since June 3, 1951,has interfered with, restrained, and coerced employees in the exerciseof their rights by interrogation, threats of reprisals, surveillance ofunion meetings and employee concerted activities, discriminatory ap-plication of certain company rules, preventing union solicitation andcirculation of union literature, refusing to grant equal time to theUnion to address the employees on company time and premises, andthe discriminatory discharge of a supervisory official to discourageunion activity, all in violation of Section 8 (a) (1) of the Act. TheRespondent's answer, as amended, denied the commission of any un-fair labor practices and, at the same time, admitted the terminationof the employment of the persons named in the complaint with theaffirmative explanation that the said persons either resigned volun-tarily, were discharged for cause, or were laid off for economic reasons.Pursuant to proper notice, a hearing was held on the issues framedby the pleadings before Eugene F. Frey, the duly designated TrialExaminer.The General Counsel and the Respondent were repre-sented at the hearing and both parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence pertinent to the issues.The Board has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.On July 20, 1954, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the parties, in which hefound that the Respondent had violated Section 8 (a) (1) of the Actas hereinafter set forth and discussed.He also found, with regardto the alleged discriminatory discharges, that the Respondent had vio-115 NLRB No. 62. WILLIAMSON-DICKIE MANUFACTURING COMPANY357lated Section 8 (a) (3) of the Act in the cases of 5 of the discharges,but found no violation as to the remaining 3 and, accordingly, dis-missed the complaint as to them.'Thereafter, the Respondent filed exceptions directed to the TrialExaminer's findings of fact and conclusions of law, and a supportingbrief in which the Respondent generally contends that the findingsof fact are against the weight of the evidence and that the conclusionsof law are erroneous.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case.To the extent noted be-low, we find merit in the Respondent's exceptions and adopt only somuch of the Trial Examiner's findings, conclusions of law, and recom-mendations as are consistent with the Decision and Order herein.'I.THE UNFAIR LABOR PRACTICES 3A. The credibility of Florine ThompsonFlorine Thompsonwas aformer supervisor on the staff of theRespondent, whose employment was terminated on October 29, 1951.We find, in agreement with the Trial Examiner, that herseparationwas due to her dissatisfaction with a change in her workassignmentand not, as alleged in the complaint, because of antiunion considera-tions.At the hearing, Thompson was the General Counsel's most im-portant single witness, and gave damaging testimony against theRespondent.Although the Trial Examiner refused to credit Thomp-son asto her denials of the execution of certain documents and foundthat her partisanship and bias against the Respondent were evident,he, nevertheless, credited Thompson's uncorroborated testimony overthe conflicting testimony of the Respondent's witnesses.The TrialExaminer accordingly based certain unfair labor practice findings onsuch testimony by Thompson.The Respondent excepts to the Trial Examiner's credibility findingsregarding Thompson, contending that she was unworthy of belief inany respect because of her impeachment on the record. In support ofits contention, the Respondent cites the following incidents.Thompson testified that she had never told any one that she hadresigned from the Respondent's employ.However, the Respondent' Bernice Young,VirginiaMaxwell,Ethel Newsome.In the absence of exceptions tothe Trial Examiner's dismissal of the complaint as to these three, we adopt his findingswithout comment.2 Because the Board believes that the Decision and Order herein makes adequate dis-position of all of the issues presented, the Intermediate Report is not annexed hereto.3 Because the record shows that the Respondent, during the year preceding the issuanceof the complaint herein, shipped more than $50,000 in manufactured products directlyoutside the State of Texas,we agree with the Trial Examiner that the Respondent is en.gaged in commerce within the meaning of the Act.We also agree—khat the American Fed-eration of Labor-Congress of Industrial Organizations and Amalgamated Clothing Workersof America, AFL-CIO, arelabor organizationswithin themeaning ofthe Act. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduced into evidence a letter to the Respondent from Thompson,stating that she had "elected to resign from Williamson-Dickie Manu-facturing Company...."The General Counsel admitted the genu-ineness of Thompson's signature upon this document.Thompson gave testimony that she had discharged Janice Williamsupon'the instructions of Mason, the Respondent's plant superintendent,and that she had never submitted a written statement in her ownhandwriting to the effect that Williams had resigned.Her veracityon this point is completely destroyed by a personnel report, entirelyin Thompson's handwriting and bearing her signature, stating thatWilliams desired to resign because of dissatisfaction with the workand working conditions.The Trial Examiner found, as do we, thatthis document was genuine.Thompson testified that she had never reprimanded any employeefor holding back production tickets 4This testimony was completelyrefuted by the Respondent's introduction of a written reprimand ofone Georgia Kramer, in the handwriting of Thompson, stating thatshe had reprimanded Kramer for holding back production tickets.Although Thompson denied the genuineness of this document, wefind,, as did the Trial Examiner, that the signature and the hand-writing of the report are Thompson's..Finally, Thompson testified that, upon Burdine's discharge,' sheprepared a payroll change notice, at the request of Mason, to the effectthat Burdine was laid off for lack of work.However, the payrollchange notice which Thompson had prepared stated Burdine was dis-charged for violation of company rules.As in the cases of the writtenreports hereinabove described, we find, in agreement with the TrialExaminer, that the report submitted in evidence was a genuine docu-ment bearing the true signature of Florine Thompson.The Board is always reluctant to disturb the credibility findings ofa Trial Examiner who has had the opportunity, which the Board doesnot have, to- observe the deportment and demeanor of the witnesseswho appear -before him.6However, although we do not agree withthe Respondent that the General Counsel's entire case rests uponThompson's testimony, we do. find, contrary to the Trial Examiner,that the foregoing incidents show Thompson to be an unreliable wit-ness.Accordingly, we are unwilling to give any probative value tothose portions of Thompson's testimony which are denied and whichare not corroborated by objective circumstances or the testimony ofother credible witnesses.4A discussion Hof the use and value of these production tickets is found under the dis-cussion of the dischargesof Northcuttand Matthews5Burdine isone of thealleged discriminatees whose discharge is hereinafter discussed.6StandardDry Well P,edncts, Inc.,91 NLRB 544, 545 WILLIAMSON-DICKIEMANUFACTURING COMPANY359B. The violations of Section 8 (a) (1)We agree with the Trial Examiner that the Respondent,violatedSection 8(a) (1) of the Act during the Union's campaign which be-gan in June 1951 and ended on November 13, 1952, the day of theBoard-conducted election.The incidents which we find violative areas follows :(1) October 1951:The interrogation of Daisy Northcutt, an allegeddiscriminatee,by Bertie Turner, her supervisor,wherein during aroutine personnel progress interview Turner asked Northcutt whethershe was a member of the Union; whether she had attended meetings'ofthe Union; and inquired what benefits Northcutt hoped to obtainthrough union membership.(2) October 1951:The interrogation of employee Perlaney Fulcherby Supervisor Florine Thompson and C. D. Williamson, the Respond-ent's president,wherein both Thompson and 'Williamson questionedFulcher with regard to Burdine's solicitation on behalf of the Union.(3)October 05,1951:Although we agree with the Trial Examinerthat Foreladies Miller and Campbell engaged in unlawful surveillanceof a union meeting on October 25, 1951, we do so without reference tothe testimony of Florine Thompson to the effect that Miller andCampbell planned the surveillance in Thompson's office in the pres-ence of Thompson and Mason, the plant superintendent, on the after-noon of'the event, and that on the day following the event, Superin-tendent Mason displayed to Thompson-a list of the employees whomMiller and Campbell had observed at the union hall the evening ofthe event.Rather, we rely on the undisputed fact that Miller and Campbellwere stationed in close proximity to the union hall while a scheduledmeeting was being held and that the explanation offered by bothMiller and Campbell does not controvert the reasonable inference fromtheir presence alone, when viewed in light of the record as a whole, thatthey were there in order to seek information with regard to the unionactivities of the Respondent's employees.Miller's and Campbell's tes-timony, althoughvarying slightlyon minor points,in the main soughtto establish that their presence in an automobile outside the union meet-ing hall on October 25, 1951, at the time that the Respondent's em-ployees were gathering for a meeting with union officials, was a merecoincidence and that they were there for the sole purpose of callingforMiller's teen-age son who was momentarily expected to emergefrom a nearby movie theater in order to take him home.However,the recordalsocredibly establishes, through the testimony of bothMiller and Campbell, that although the 2 claimed to be close personalfriends and had worked together for about 20 years, Campbell hadnever picked up Miller's son before ; Miller had never before thatevening been in Campbell's automobile;Miller and Campbell resided 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDin opposite ends of Fort Worth and Campbell resided a great distancefrom the point at which the car was parked; Campbell had had to leaveguests visiting at her home in order to make her appointment withMiller; and Miller and Campbell had visited each other only aboutonce or twice during the entire term of their friendship. In these cir-cumstances we cannot credit the testimony of Miller and Campbell asto the reason for their presence at the meeting hall and find, as did theTrial Examiner, that their presence at the meeting hall, as aforesaid,constituted unlawful surveillance.(4)June 1952:The interrogation of and threat to employee GraceHudson by Supervisor Essie Pryor who asked Hudson if she had beendisloyal to the Respondent and stated in effect, that if she, Pryor, dis-covered that Hudson had joined the Union, Hudson would be dis-charged at the first opportunity.(5)November 1952:The interrogation of and threat to GraceHudson by Odie Mills, supervisor of the cleaning department, whereinMills stated "... for God's sake protect the Company," and then askedHudson how she would like to be out of a job by Christmas.(6)November 10, 1952:The threat to employee Etta Hall,' byOdie Mills, in which the latter stated to Hall, who was wearing a CIObutton, that Mr. Williamson owned the plant and could do with itwhat he liked.(7)November 12, 1952:The promise of benefit to employeeLa Vada MacNeill by Lillie Butts, a floorlady, in which Butts toldMacNeill, in substance, that if she would get on the "right side" theRespondent would always take care of her; that the Respondent wouldtake special care of those who would change their loyalty and voteagainst the Union.(8)November 12, 1952:The interrogation of and threat to em-ployee Maudine Wood by Ruth McKibbin; a floorlady, wherein afterasking Wood why she thought a union was needed at the Respondent'splant, McKibbin stated that she did not think the Union would helpthe employees any because Mr. Williamson had plants located in othercities and did not have to maintain the Fort Worth plant.(9)October 21 and November 6,1952:The refusals by the Respond-ent to grant to the Union equal opportunity to address employees oncompany time and premises.Although we agree with the Trial Ex-aminer that these refusals constituted violations of Section 8 (a) (1)of the Act, we do so only because, as hereinafter found, the Respondent,by its interpretation and enforcement of its no-solicitation rule, un-lawfully prohibited union solicitation on company premises on non-working time.8'Etta Hall should not be confused with Hermia Hall, an alleged discriminatee, whosedischargers hereinafter discussed.8 SeeLivingston Shirt Corporation, etal.,107 NLRB 400. WILLIAMSON-DICKIE MANUFACTURING COMPANY361However, for the following reasons we do not agree with the TrialExaminer that Bess Gist, the Respondent's employment relations su-pervisor, unlawfully interrogated Mildred Browning in Gist's office-on the afternoon of November 13, 1952.As hereinafter fully dis-cussed in relation to her alleged unlawful discharge, Browning wasdischarged for pasting CIO stickers on the wall of a booth in theladies' washroom on the third floor of building No. 1 on the morning.of the election.At her exit interview, and upon the witness stand,Browning emphatically denied that she had pasted the stickers.TheTrial Examiner found, as a fact, that Browning did paste the stickerson the washroom booth's wall as alleged by the Respondent and that,therefore,Browning's testimony in this respect was not credible.Nevertheless, the Trial Examiner credited Browning's testimony tothe effect that Gist requested of Browning a list of union adherentswhile Browning was in Gist's office on the afternoon of the incident.At the same time, the Trial Examiner refused to credit Gist's denialof this conversation on the basis of Gist's demeanor as a witness.The Respondent excepts to the foregoing resolution of credibility,contending that the Trial Examiner's determination that Browningwas not truthful when she twice denied that she had pasted stickerson the wall, should have prevented the Trial Examiner from creditingBrowning over Gist.We agree.Although, as stated in our decisionwith regard to Thompson's testimony, we are reluctant to disturb thecredibility findings of a Trial Examiner who has the opportunity ofobserving the witnesses whose credibility is at issue, it is apparentthat Browning's credibility has been substantially impaired by theTrial Examiner's finding, contrary to her testimony, that she hadpasted stickers on the wall. In these circumstances, and as Gist wasnot impeached on the record, we are unwilling to base an unlawfulinterrogation finding on Browning's uncorroborated and deniedtestimony.'C. The discriminatory dischargesThe Trial Examiner found that the Respondent discriminatorilydischarged Nina Mae Burdine, Hermia Hall, Daisy Northcutt, MildredBrowning, and Christine Matthews.For the reason hereinafter setforth we affirm the findings of the Trial Examiner with regard to thedischarge of Burdine, but shall dismiss the complaint with regard tothe other four.1.Nina Mae BurdineOn October 17, 1951, Burdine, an operator in the department thensupervised by Florine Thompson, was summoned to the office of C. D.9Member Petersonwould affirm the TrialExaminer and find that Gist unlawfully inter-rogated Browning.In his opinion,Browning's denial of an act which could cost her herlivelihood or reinstatementto her formerposition does not necessarily render her testi-mony unreliable in all other respects. 362DECISIONSOF NATIONAL LABOR RELATIONS BOARDWilliamson, the Respondent's president, who interviewed her concern-ing her union activity in the plant in relation to the company rules.This interview, which was recorded and a transcript thereof intro-duced into evidence, may be briefly summarized as follows :Williamson asked Burdine whether she had solicited employees onthe premises.1°When Burdine replied in the affirmative, Williamsonasked if she had obtained permission to do so.Burdine replied, ineffect, that she thought it was proper for her to solicit during nonwork-ing hours, and that she had not solicited except during her nonwork-ing time.To this reply Williamson rejoined, "We havea rulethat youare not to solicit for any purpose while you are here on company prem-ises."Burdine then again stated that she thought that her soliciting onlunch and rest periods was permissible and Williamson answered thatthe rest periods belonged to the Company.He then asked whetherBurdine hadalsosolicited fellow employees while they were workingand Burdine replied in the affirmative.Williamson then recited rules14 and 16 from the company rule book, which Burdine admitted shehad received.When Williamson stated that lunch time was not com-pany time, Burdine said that she had solicited on lunch time; William-son then replied, "We do not permit circulation of handbills or circu-larsand petitions; or solicitation of funds during lunch period on thepremises without permission."Burdine indicated that her understanding of her rights were to thecontrary,- that she had been informed as to her rights by the Unionwhich told her that she could solicit on the premises on nonworkingtime.Williamson then mentioned a long-standing company ruleagainst unauthorized solicitation and that violation thereof wasgrounds for discharge.He added that for her violation of this rule,the Company had sufficient grounds to discharge Burdine since shehad received her interpretation of the rules from outside the Com-pany.Burdine answered-that she was talking about union rules, notcompany rules, and repeated her understanding that she could soliciton free time.Williamson finally rejoined that he was talking aboutcompany rules and that if it was acaseof company rules versus unionrules, thatwas adifferent thing, that the Union had no control over the10 In the rule book listed as causes for discharge were rules 14 and 16 as follows14The use of Company time for other than Company business without priorapproval.16.Unauthorized circulation of handbills,circulars and petitions or solicitationof funds.Elsewhere in the same handbook is found the followingSolicitations,contributions-funds may be solicited from our employees only withprior permission from the personnel department.No handbills, circulars, or peti-tions of any kind may be circulated on Company property WILLIAMSON-DICKIE MANUFACTURING COMPANY363Company, and that under the circumstances Burdine should be dis-charged.We think that it is clear from the above-mentioned interview thatthe Respondent was interpreting and applying its rules so as to pro-hibit union solicitation both during working and nonworking time.It is well settled that, absent special circumstances not here present,an employer may not promulgate or enforce a broad rule prohibitingunion solicitation on company property during nonworking periods.itWe accordingly find, as did the Trial Examiner, that the Respondent,by interpreting and enforcing its rulesso asto preclude union solicita-tion on company property during lunchand recessperiods, interferedwith, restrained, and coerced employees in violation of Section 8 (a)(1) of the Act.At the hearing, and in its brief, the Respondent contended thatBurdine wasdischarged because she solicited fellow employees onbehalf of the Union while they were at work.However, in our opinionthe record fails to support this contention.While it is true that dur-ing the terminalinterview Burdine admitted that on her nonworkingtime she had solicited other employees while they were working-apractice which the Respondent could have lawfully prohibited-it isclear to usthat this was but a minor phase of the interview and was notthe operativereason forthe discharge.Indeed, it is significant that Williamson at no time made any ap-preciable distinction in applying the rules between solicitation duringworking and nonworking time but, instead, centered the discussionwith Burdine upon the more fundamental matter of her right to usecompany property at all for that purpose, irrespective of time.Weare satisfied from a reading of the terminal interview in its entiretythat the evil of Burdine's conduct in the eyes of the Respondent atthe time of her discharge was the fact that, according to Williamson'sinterpretation, she had violated company rules by soliciting on com-pany property.That Burdine was discharged under the Respondent's rules merelyfor solicitation on company premises is further substantiated by thefact-that the discharge of employee Campbell, who was also chargedwith violating the no-solicitation rule, was cancelled only upon Camp-bell's acceptance, in writing, of the Respondent's unlawful conditionthat she not solicit on company premises.12 Indeed, Williamson ineffect admitted at the hearing that Burdine's discharge-was due to herrefusal to agree to and accept Williamson's interpretation of the Re-'11Republic Avuatlon Corporatwn v N. L R. B ,324 U. S 793 ;Air!an Radio Corpora-tion,Ltd., d/b/a KFSD-TV,111 NLRB 566'aThe Respondent also required her to agree not to use company time but that wasmere surplusage as it was included in the broad prohibition against the use of companyproperty 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's rules which, as found above, unlawfully prohibited unionsolicitation on company property without qualification.Under all the circumstances, we find that Burdine was dischargedpursuant to a no-solicitation rule which was being unlawfully ap-plied and interpreted by Williamson and that the Respondent therebydiscriminated against her in violation of Section 8 (a) (3) of theAct.2.Hermia HallThe Trial Examiner found that Hall was discharged on November13, 1951, because of her union activity.We do not agree.It is established that Hall was a long-time employee who, priorto the events hereinafter related, performed satisfactorily.Duringthe organizational campaign Hall was active on behalf of the Union.On November 13, 1951, she was summoned to the office of C. D. Wil-liamson and, after a rather lengthy interview, was discharged forthe following assigned reasons: (a) She had created disturbances andunrest by means of threats of violence in the belt loop cutting depart-ment where she was employed; (b) contrary to instructions, she hadcut more than two belt loops at a time; and (c) she had refused toperform work that was assigned to her.The record shows that bad blood existed between Hall and someof her fellow employees, especially La Verne Gidley, a newer employee,who, Hall thought, was being given special treatment.Upon severaloccasions Hall addressed other employees regarding Gidley, expressingher dislike and wishing that she could trip her and cause her to breakher neck.These remarks were repeated to Gidley and, as a result,Gidley became nervous and was unable to perform her work effectively.The threats of violence also upset other workers whose morale andproduction potentials were thereby affected.Hall's violent languagewas even directed to Pryor, her supervisor, for whom Hall admitteddislike.Thus, it can be concluded, from the record, that Hall's con-duct did have a deleterious effect upon her fellow employees and uponproduction in the belt loop department.With regard to the assigned reason for discharge that Hall hadcut more than two belt loops at a time, this, too, is established bythe record.Indeed,Hall admitted to the same, although she at-tempted to justify this conduct on the basis of an implied permissionto do so by Pryor. This Pryor denied. Nor was there any other testi-mony in the record that would support Hall's assertion of impliedpermission beyond the admission by others that they had earlier cutmore than two belt loops at a time but had ceased when cautioned byPryor, whereas Hall had continued the practice.During the exit interview Hall, in effect, admitted that she had notperformed certain work assigned to her by Pryor, her department WILLIAMSON-DICKIE MANUFACTURING COMPANY365supervisor.She admitted that when Pryor had requested her tostraighten out belt loops in trays which had somehow become upset,she had neglected to do so. She sought to excuse her conduct on theground that the trays were old and unfit for the purpose for whichthey were used; that they were a source of annoyance not only to Hallbut to other employees as well; and that she was singled out by Pryorto perform the task of straightening out the trays although she wasnot at fault and had not upset them.However, there is nothing inthe record to show that Hall was the only one singled out for this pur-pose or that others had refused or neglected to perform tasks assignedor that the Respondent had condoned such practice.In finding that the misconduct assigned by Williamson as the reasonfor Hall's discharge was mere pretext, and that the true reason wasHall's union activity, the Trial Examiner relied in substantial partupon the testimony of Florine Thompson to the effect that sometimebefore the date of -Hall's discharge, during a supervisor's meeting heldin Plant Superintendent Mason's office, Mason, through a window,had observed Hall passing out union pamphlets at the plant gate andhad announced that Hall would not be with the Respondent very long.This testimony was denied by all others who attended that meeting.Inasmuch as we have decided to disregard Thompson's testimonyexcept where substantiated, we cannot credit it in this instance.In view of the foregoing, the record in our opinion fails to establishthat Hall's discharge was discriminatory.3.Daisy NorthcuttThe Respondent contends that Northcutt was discharged on August26, 1952, because : (a) She was a leading participant in a disturbance-in her department on the Friday prior to her discharge; (b) she hadheld back and given away production tickets for use by others; and(c) she had refused to perform work which came to her in the normalcourse of her employment.The record shows that on Friday, August 22, 1952, Northcutt and afellow employee in the trouser inspection department, Jimmie Meador,created a disturbance in the department by continuously badgeringfellow employees McGehee and Nuckols, who consistently refused to.sign union authorization cards despite Northcutt's urgings.The man-ner in which Meador and Northcutt operated was to send messages to-McGehee and Nuckols via service boys, whose job it -was to distributework and to pick up finished work. The messages were all in the samevein and consisted of repeated requests to sign union cards.WhenMcGehee and Nuckols refused, Northcutt and Meador laughed, jeered,and made derisive sounds and remarks, thereby upsetting not only-McGehee and Nuckols, but also the other workers in the department.who observed this behavior. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the result of an investigation into the causes of the disturbance,Northcutt was conducted to C. D. Williamson's office on August 26where an interview ensued between Williamson and Northcutt.WhileWilliamson questioned Northcutt as to her part in the Friday after-noon disturbance, two other grounds for discharge were revealed.The first of these was confessed to by Northcutt when she revealedthat she had given production tickets to Viola Lewis, a fellow in-spector, who had received an increase in salary as a result. The otherground was Northcutt's admission that she had refused to perform theinspection operation on certain lots of wool pants, the inspection ofwhich allegedly had already been refused by McGehee.Upon theconclusion of the interview, Northcutt was discharged.In finding that the assigned reasons were merely pretext for anunlawful discharge, the Trial Examiner relied primarily upon his find-ing that there was disparate treatment of Northcutt on the one handand Meador and Lewis on the other, inasmuch as the latter were onlyreprimanded and Northcutt was discharged.However, it is signifi-cant that all 3 were union members and, as the Respondent points out,Lewis and Meador were found guilty of a single offense, whereasNorthcutt was found wanting on at least 3 matters.Upon the entire record, and after due consideration of all of thefactors relied on by the Trial Examiner, we are unable to find thatNorthcutt's discharge was motivated by antiunion considerations.4.Mildred BrowningThe Trial Examiner found that Mildred Browning was discrimina-torily discharged on November 13, 1952, the day of the Board-con-ducted election.We do not agree.The Respondent contends that Browning was discharged becauseshe had pasted union stickers to the wall of a booth in the ladies'washroom contrary to the Respondent's long-standing antidefacementrule.13Browning denied that she had pasted the stickers both at thetime of her discharge and at the hearing on the witness stand.Asmentioned above, the Trial Examiner found, contrary to Browning'stestimony, that she had in fact pasted the stickers on the wall.How-ever, he found this not to be the real reason for the discharge because :(a)No one had ever before been discharged for defacing walls in theRespondent's plant and the Respondent had, therefore, never beforeenforced its rules relating to defacements; (b) Browning had a longrecord of faithful service; and (c) Browning had been unlawfullyinterrogated and her discharge took place in a context of other unfairlabor practices." The Respondent also contends that Browning was discharged for having violated theagreement between the Union and the Respondent not to campaign on election day.How-ever, inasmuch as we make our decision on other grounds,we do not find it necessary todispose of this contention. WILLIAMSON-DICKIE MANUFACTURING COMPANY367The record shows that the Union's campaign had resulted in con-siderable damage to plant walls in the period immediately precedingBrowning's discharge.Therefore, the Respondent's decision at thattime to enforce its rules, and the fact that Browning was the first vio-lator apprehended thereafter, is not entitled to controlling adversesignificance.Moreover, we have heretofore refused to find that Gistunlawfully interrogated Browning, and we do not believe that theother unfair labor practices found establish an unlawful motive inBrowning's discharge.In these circumstances, and after full consideration of the recordand the factors relied upon by the Trial Examiner, we find thatBrowning was not discriminatorily discharged.5.ChristineMatthewsThe Trial Examiner found that Matthews, who had been an em-ployee of the Respondent for about 10 years, and who had been an ob-server for the Union at the polls on the day of the Board-conductedelection,was discriminatorily discharged for union activity on De-cember 2, 1952.The Respondent contends that Matthews was dis-charged for cause in that she had used production tickets borrowed-from other employees for the purpose of fraudulently increasing theamount of bonus pay to which she was entitled.It is apparent that the Trial Examiner did not attach serious sig-nificance to Matthew's ticket offenses.The record shows that Mat-thews' incentive or bonus pay was based upon the volume of her workwhich was evidenced by production tickets taken from bundles of gar-ments which she handled.The record clearly establishes that in atleast two instances Matthews sought to and did increase her incentivepay by utilizing production tickets which she had wrongfully ob-tained from other employees.To that extent she obtained unearnedmoney from the Respondent. Contrary to the implications of theTrial Examiner, the record fails to show any similar type of recordfalsification by other employees.While it is true, as found by theTrial Examiner, that other employees had violated rules by holdingback tickets, which they had earned, for later use, and for which theywere merely reprimanded, we agree with the Respondent that such anoffense can reasonably be regarded as less serious than Matthews'.Accordingly there is no basis for finding disparity in the dischargeof Matthews.On the contrary, Louise Souder, who had cooperatedwith Matthews by giving her at least one production ticket, and whowas not shown to have been a union member, was also discharged forthat reason.The other employee who gave Matthews tickets was alearner who quit her employment before Matthews' discharge. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDIn these circumstances, we find, after full consideration of theevidence presented by the record, that Matthews was discharged forreasons unrelated to her union activity.H. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I, above, occur-ring in connection with the operations of the Respondent describedin section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.III.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that the Respondent cease and desisttherefrom and take certain affirmative action which the Board findsnecessary to effectuate the policies of the Act.Having found that the Respondent discriminated against Nina MaeBurdine, by discharging her on October 17, 1951, and having refusedto reinstate her, we shall order that the Respondent offer to her im-mediate and full reinstatement to her former or substantially equiv-alent position without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of pay which she mayhave suffered by reason of the discrimination against her, by pay-ment to her a sum of money equal to that which she would have earnedas wages from the date of her discriminatory discharge to the dateof a proper offer of reinstatement, less her net earnings, such sums to-be computed in accordance with the formula set forth in F.W. Wool-worth Company.14We shall also order that the Respondent, uponrequest,make available to the Board or its agents, for examinationand copying, all payroll and other records necessary to enable theBoard to analyze and compute the amounts of back pay due and theright of reinstatement under the terms of the Board's Order.Because of the number and variety of the unfair labor practicescommitted by various supervisors in the Respondent's employ, therepetition of which in the future may reasonably be anticipated, and.because we believe that a discriminatory discharge goes to the veryheart of the Act, we shall order the Respondent to cease and desist notonly from the specific conduct found above, but also from in any othermanner infringing upon the rights of employees as guaranteed bySection 7 of the Act 15Upon the basis of the foregoing findings of fact, and upon the entire-record in the case, the Board makes the following :i' 90 NLRB 28915N. L. R. B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C. A. 4). WILLIAMSON-DICKIEMANUFACTURING COMPANYCONCLUSIONS OF LAW3691.American Federation of Labor-Congress of Industrial Organiza-tions and Amalgamated Clothing Workers of America, AFL-CIO,are labor organizations within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of Nina Mae Burdine, thereby discouraging membership in theabove labor organizations, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.By such discrimination and by interrogation, threats of reprisals,promises of benefits, surveillance, fostering the impression of surveil-lance, intrepreting or enforcing its rule in such manner as to prohibitunion solicitation of any kind on company premises on nonworkingtime, and other conduct found above, thereby interfering with, re-straining, and coercing employees in the exercise of rights guaranteedby Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting-commerce within the meaning of Section 2 (6) and (7) of theAct.5.Respondent has not violated the Act by the layoffs of BerniceYoung and Virginia Maxwell, the discharges of Florine Thompson,Hermia Hall, Daisy Northcutt, Mildred Browning, and ChristineMatthews.ORDERUpon the basis of the foregoing findings of fact, conclusions of law,and the entire record in'the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, as amended, the Board hereby ordersthat Williamson-Dickie Manufacturing Company, Fort Worth, Texas,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in American Federation of Labor-Congress of Industrial Organizations, Amalgamated Clothing Work-ers orAmerica, AFL-CIO,or inany other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,or in other manner discriminating in regard to their hire or tenure ofemployment, or any term or condition of employment.sentiments, or activities; threatening employees with reprisals, in-cluding loss of employment, because of their union affiliation and ac-tivities; offering employees benefits to induce them to refrain from390609-56-vol 115-25- 370DECISIONS dF NATIONAL LABOR RELATIONS BOARDunion affiliation and activities;engaging in surveillance,or fosteringthe impression of surveillance,of employees' union and concerted ac-tivities;and interpreting or enforcing plant rules regulating the cir-culation of handbills,circulars,and petitions,and solicitation of fundsin such manner as to prohibit union solicitation of any kind or anyother concerted activities by employees on company premises on non-working time.(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to formlabor organizations,to join or assist American Federation of Labor-Congress of Industrial Organizations,Amalgamated Clothing Work-ers of America,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all of suchactivities,except to the extent that suchright maybe affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Offer to Nina Mae Burdine immediate and full reinstatementto her former or substantially equivalent position,without prejudiceto her seniority or other rights and privileges,and make her whole inthe manner set forth in the section of this Decision and Order entitled"The Remedy,"for any loss of pay she may have suffered by reason ofRespondent's discrimination against her.(b)Preserve and make available to the Board, or its agents, forexamination and copying,all payroll records, social-security paymentrecords, timecards,personnel records and reports, and all other recordsnecessary for an analysis and computation of the amount of back paydue and the right of reinstatement under the terms of the Board'sOrder.(c)Post in all buildings of its FortWorth,Texas, plant,copiesof the notice attached hereto and marked "Appendix."16Copies ofsuch notice,to be furnished by the Regional Director for the SixteenthRegion, shall,after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof andmaintained by it for sixty(60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered,defaced, or covered byany other material.16 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Couit of Appeals, Enfoicing an Oider WILLIAMSON-DICKIE MANUFACTURING COMPANY371(d)Notify the Regional Director for the Sikteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended complaint be, and it herebyis,dismissed Insofar as it alleges the. unlawful discharge of FlorineThompson, Bernice Young, Virginia Maxwell, Ethel Newsome, DaisyNorthcutt, Hermia Hall, Mildred Browning, and Christine Matthews.MEMBERS MURDOCK 'and BEAN took no part in the consideration ofthe above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in American Federationof Labor-Congress of Industrial Organizations, AmalgamatedClothing Workers of America, AFL-CIO, or in any other labororganization of our employees, by discharging or refusing to re-instate any of our employees, or in.any other manner discriminat-ing in regard to their hire or tenure of employment, or any termor condition of employment.WE WILL NOT interrogate our employees concerning their unionaffiliation, sentiments, or activities; threaten our employees withreprisals, including loss of employment, because of their unionaffiliations and activities; offer them benefits to induce them torefrain from union affiliation and activities; engage in surveil-lance, or foster the impression that we are engaging in surveil-lance, of our employees' union and concerted, activities; or inter-pret or enforce any plant rules regulating the circulation ofhandbills, circulars, and petitions, and solicitation of funds, insuch manner as to prohibit union solicitation of any kind or anyother concerted activities by our employees on company premiseson nonworking time.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist AmericanFederation of Labor-Congress of Industrial Organizations, Amal-gamated Clothing Workers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities except to 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe extent that such right may be affected by an agreement re-quiring membership in a labor organizationias a condition'of em-ployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Nina Mae Burdine immediate and full re-instatement to her former or substantially equivalent position, -without prejudice to her seniority or other rights and privileges,and will make her; whole for any loss of pay she may have sufferedby reason of our discrimination against her.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of American Federation of Labor-Congress of Industrial Organizations, Amalgamated Clothing Work-ers of America, AFL-CIO, or any other labor organization, except tothe extent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.WILLIAMs0N-DICKIE MANUFACTURING COMPANY,Ji inployer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Sharon Wire Company,Inc.andInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workersof America,(UAW, AFL-CIO),' Petitioner.Case No. 2-RC-7709.February 9,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed wilder Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Abraham J. Lehman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is a New Jersey corporation having its principaloffice and only plant it Cedar Grove, New Jersey. There it is engagedin two operations.The first is the purchase, ,redrawing to a smallerdiameter, and sale of aluminum wire.Of the $44,000 the Employerreceived in its last fiscal year from the sale of redrawn wire, $22,000was received from Plastoid Company, a New Jersey enterprise whichannually ships directly in interstate commerce goods valued in excessof $50,000.The Employer's other operation consists of the cleaningiAs the AFL and CIO merged after the hearingin thiscase,we aie takingnotice ofthe mergerand amending the designationof thePetitioner accordingly115 NLRB No. 65.